Exhibit 10.1

 

SOFTWARE CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of the 1st
day of October 2002 (the “Effective Date”), by and between Pumatech, Inc., a
Delaware corporation, having its principal place of business at 2550 N. First
Street, Suite 500, San Jose, California 95131, USA, (the “Company”), and
SoftVision Consulting, SRL, a Romanian company, having the head office in Cluj,
registered with the Register of Commerce under no. J12/1345/27.08.1998, fiscal
code R 10938454, dully represented by Laurentiu Russo (the “Consultant”). The
Company desires to retain Consultant to perform consulting services for the
Company and Consultant is willing to perform such services, on terms set forth
more fully below. In consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.    SERVICES AND COMPENSATION

 

(a)    Consultant agrees to perform for the Company the services (“Services”) as
described in Exhibit A incorporated herein by reference.

 

(b)    The Company agrees to pay Consultant the compensation set forth in
Exhibit A for the performance of the Services.

 

(c)    The obligations of the Company related to performance of the Services are
also set forth in Exhibit A.

 

2.    CONFIDENTIALITY

 

(a)    “Confidential Information” means any Company software code, including
source (human readable) code, proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customers, customer lists, markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information disclosed by the Company either directly or indirectly in writing,
orally or by drawings or inspection of parts or equipment prior to, during and
after the date hereof.

 

(b)    Consultant shall not, during or subsequent to the term of this Agreement,
use the Company’s Confidential Information for any purpose whatsoever other than
the performance on behalf of the Company of the Services and other services
provided pursuant to separate written agreement between the parties or disclose
the Company’s Confidential Information to any third party, and it is understood
that such Confidential Information shall remain the sole property of the
Company. Consultant further agrees to take all necessary precautions to prevent
any unauthorized disclosure of such Confidential Information including, but not
limited to, having each employee of Consultant, if any, with access to any
Confidential Information, execute a nondisclosure agreement containing
provisions in the Company’s favor substantially similar to Sections 2, 3 and 5
of this Agreement. Confidential Information does not include information which
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant, or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure. Without the Company’s prior written
approval, Consultant shall not directly or indirectly disclose to anyone the
existence of this Agreement or the fact that Consultant has this arrangement
with the Company.

 

(c)    Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current employer or other person or entity with which
Consultant has an agreement or duty to keep in confidence information acquired
by Consultant in confidence, if any, and that Consultant shall not bring onto
the premises of the Company any unpublished document or proprietary information
belonging to such employer, person or entity unless consented to in writing by
such employer, person or entity. Consultant shall indemnify the Company and hold
it harmless from and against all claims, liabilities, damages and expenses,
including

 



--------------------------------------------------------------------------------

reasonable attorneys fees and costs of suit, arising out of or in connection
with any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant or any
third party under this Agreement.

 

(d)    Consultant recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

(e)    Upon the termination of this Agreement, or upon Company’s earlier
request, Consultant shall deliver to the Company all of the Company’s property
or Confidential Information in tangible form that Consultant may have in
Consultant’s possession or control.

 

3.    OWNERSHIP

 

(a)    Consultant agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets, as well as all derivatives and modifications thereof and thereto
(collectively, “Inventions”), conceived, made or discovered by Consultant,
solely or in collaboration with others, which relate in any manner to software
development that Consultant may be directed to undertake, investigate or
experiment with, in performing the Services hereunder, as well as all
intellectual property rights therein and thereto, are the sole property of the
Company. In addition, any Inventions which constitute copyrightable subject
matter shall be considered “works made for hire” as that term is defined in the
United States Copyright Act. Consultant further agrees to assign (or cause to be
assigned) and does hereby assign fully to the Company all such Inventions and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

 

(b)    Consultant agrees to assist the Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

 

(c)    Consultant agrees that if in the course of performing the Services,
Consultant incorporates into any Invention developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, the Company is
hereby granted and shall have a nonexclusive, royalty free, perpetual,
irrevocable, worldwide license to make, have made, modify, use and sell such
item as part of or in connection with such Invention.

 

(d)    Consultant agrees that if the Company is unable because of Consultant’s
unavailability, dissolution, incapacity, or for any other reason, to secure a
signature by or on behalf of Consultant to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and on Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

 



--------------------------------------------------------------------------------

4.    RECORDS AND REPORTS

 

Consultant shall maintain and make available to the Company upon request
detailed records related to progress and the expenditure of time per person and
materials and other costs in performing Services hereunder. In addition,
Consultant agrees that it will from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Consultant’s
progress in performing the Services hereunder and that Consultant will, as
requested by the Company, prepare written reports with respect thereto in a form
reasonably requested by the Company. It is understood that the time required in
the preparation of such written reports shall be considered time devoted to the
performance of Consultant’s Services hereunder. In addition, Consultant agrees
to maintain reasonably detailed daily time logs and to enter the time and
descriptions of the Consultant’s Services daily into Company’s time tracking
system.

 

5.    CONFLICTING OBLIGATIONS

 

(a)    Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would adversely affect Consultant’s performance hereunder, and Consultant
agrees that Consultant shall not enter into any such conflicting Agreement
during the term of this Agreement.

 

(b)    In view of Consultant’s access to the Company’s trade secrets and
proprietary know-how, Consultant further agrees that Consultant shall not,
without Company’s prior written consent, design identical or substantially
similar designs as those developed under this Agreement for any third party
during the Term of this Agreement and for a period of * after the termination of
this Agreement.

 

(c)    Company may interview the personnel the Consultant assigns to Company’s
work. If Company determines that such personnel are not appropriate for the work
based on their specific or general skills or their background and experience,
Consultant shall use his/her best endeavors to assign other qualified personnel.

 

6.    TERM AND TERMINATION

 

(a)    This Agreement shall commence on the Effective Date and continue for one
(1) year (the “Term”), unless terminated sooner pursuant to this Section 6
(“Term and Termination”).

 

(b)    The Company may terminate this Agreement without cause upon giving sixty
(60) days prior written notice thereof to Consultant. If Company terminates this
Agreement, for any reason other than cause, and fails to give Consultant at
least * notice of termination, Company agrees to pay Consultant * in lieu of
notice.

 

(c)    Either party may terminate this Agreement for cause upon giving * notice
of a breach by the other hereunder, provided that such breach shall not have
been completely remedied during such period.

 

(d)    Any such notice of termination shall be addressed to either party at the
address shown below or such other address as either party may notify the other
and shall be deemed given upon delivery if personally delivered, or forty-eight
(48) hours after deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested. The Company may
terminate this Agreement immediately and without prior notice if Consultant
refuses to or is unable to perform the Services or is in breach of any material
provision of this Agreement.

 

(e)    Upon such termination all rights and duties of the parties toward each
other shall cease except:

 

(i)    that the Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Consultant for unpaid
Services and related expenses, if any, in

 

 

 

 

*   Material has been omitted pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

accordance with the provisions of Section 1 (Services and Compensation) hereof;
and

 

(ii)  Sections 2 (Confidentiality), 3 (Ownership), 5(b) (Conflicting
Obligations), and 8 (Independent Contractors) shall survive termination of this
Agreement, as well as all other provisions of this Agreement which by their
terms or nature are intended to survive such termination.

 

7.    RETURN OF COMPANY MATERIALS

 

Consultant shall return to Company any Company property that has come into
Consultant’s possession during the term of this Agreement, when requested by
Company and in all events at the end of this Agreement, unless Consultant has
received written authorization from Company to keep such property (subject
always to the other provisions of this Agreement unless Company agrees to the
contrary in writing).

 

8.    ASSIGNMENT

 

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express written consent of the
Company. At the decision of the Company, the present Agreement could be assign
to any related parties or third parties without the agreement of the Consultant.

 

9.    INDEPENDENT CONTRACTOR

 

Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the Services hereunder as an independent contractor. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement, and Consultant
agrees to indemnify the Company and hold it harmless to the extent of any
obligation imposed on Company (i) to pay in withholding taxes or similar items
or (ii) resulting from Consultant’s being determined not to be an independent
contractor. The Company and Consultant agree that substantially all of the
Services shall be performed at a location or locations other than the Company’s
business premises.

 

10.    EQUITABLE RELIEF

 

Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company’s damages from any breach of the covenants set forth in
Sections 2 or 3 herein. Accordingly, Consultant agrees that if Consultant
breaches Sections 2 or 3, the Company will have available, in addition to any
other right or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision. Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

 

11.    NON-SOLICITATION

 

During the Term of this Agreement and for the * period following its
termination, Company shall not directly solicit, offer employment, employ or
retain as a consultant any employee of Consultant without the consent of
Consultant. If Consultant consents to one or more of its employees becoming
employee(s) of Company or consultant(s) to Company through a third party then
Company and Consultant will negotiate in good faith to determine a mutually
agreeable one-time payment (if any) to be made to Consultant. Notwithstanding
the above, in no case shall the payment to Consultant under this Section 11
amount to more than * of the yearly salary of the solicited employee.

 

 

 

 

*   Material has been omitted pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

12.    GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of California, United
States of America without reference to conflict of law principles. All disputes
arising out of this Agreement shall be subject to the exclusive jurisdiction and
venue of the California state courts sitting in Santa Clara County, California
and/or the United States District Court of the Northern District of California,
and the parties hereby agree to the personal and exclusive jurisdiction and
venue of these courts.

 

13.    ENTIRE AGREEMENT

 

This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them with respect to the Services.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SOFTVISION CONSULTING, LLC

“Consultant”

     

PUMATECH, INC.

“Company”

By:  

/s/    LAURENTIU RUSSO

--------------------------------------------------------------------------------

      By:  

/s/    JOHN W. STOSSEL

--------------------------------------------------------------------------------

Name:  

Laurentiu Russo

--------------------------------------------------------------------------------

(Print)

      Name:  

John W. Stossel

--------------------------------------------------------------------------------

(Print)

Title:  

CTO

--------------------------------------------------------------------------------

      Title:  

VP Engineering

--------------------------------------------------------------------------------

Address:   118 21st December Blvd.       Address:   2550 N. First Street, #500

Chuj, Romania

--------------------------------------------------------------------------------

      San Jose, California 95131 Attn:  

 

--------------------------------------------------------------------------------

      Attn:   General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

 

SERVICES, COMPENSATION AND RELATED OBLIGATIONS

 

1.    Contacts.

 

        (a)    Consultant’s principal Company contact: Name:  

Laurentiu Russo

--------------------------------------------------------------------------------

            Title:  

CTO

--------------------------------------------------------------------------------

            Tel. #:  

011 40744 931 856

--------------------------------------------------------------------------------

            Fax:  

+1309 218 5788

--------------------------------------------------------------------------------

            Email:  

prusso@umgtech.com

--------------------------------------------------------------------------------

                    (b)    The Company’s principal Consultant contact: Name:  
John Stossel             Title:   Vice President of Engineering             Tel.
#:   408-321-7650             Fax:   408-321-3886            

 

2.    Services.

 

Work to be performed on various Pumatech engagements. General outsourcing as
Company deems necessary or important to its operations.

 

3.    Obligations of the Company.

 

Provide telephone, email and face-to-face meeting support to Consultant.

 

4.    Obligations of the Consultant.

 

Provide written, weekly project status detailing resource utilization by name.
Provide telephone, email and face-to-face meeting support to Company.

 

5.    Compensation.

 

Company agrees to pay the following rates to Consultant:

 

(i)    Managers / Project Leaders: $* USD per man month (to be pro-rated based
upon days worked out of available work days);

 

(ii)    Senior Engineers: $* USD per man month (to be pro-rated based upon days
worked out of available work days);

 

 

 

 

*   Material has been omitted pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

(iii)    Mid Level Engineers: $* USD per man month (to be pro-rated based upon
days worked out of available work days); and

 

(iv)    Junior Engineers: $* USD per man month (to be pro-rated based upon days
worked out of available work days).

 

During the Term, Company agrees to provide Consultant with requests for services
sufficient for Consultant to bill a minimum of $* USD per month based upon the
above-referenced rates.

 

During the Term, Company agrees to pay Consultant $* USD for monthly internet
charges.

 

In addition, the Company shall reimburse Consultant for reasonable expenses –
including travel – if such expenses are approved in advance in writing (email
OK) by Company.

 

Provided that Consultant has complied with all material terms and conditions
hereunder, the Company shall pay to Consultant the amount described above within
thirty (30) days after submission by Consultant of an invoice for services.

 

 

 

 

*   Material has been omitted pursuant to a request for confidential treatment.